DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/21/2020, 11/04/2021 and 03/21/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/935,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims anticipate examined claims.
Instant application
16/935,101
1. A rectifier circuit causing a rectification current to flow from a second terminal to a first terminal, the rectifier circuit comprising: 5a third terminal between the first terminal and the second terminal; a first rectifier connected to the first terminal and the second terminal; a coil connected to the first terminal and the third terminal; a second rectifier connected to the third terminal and the second terminal; a transistor having a source or an emitter connected to the third terminal; and 10a power supply having a negative electrode connected to the first terminal and a positive electrode connected to a drain or a collector of the transistor, wherein a first reverse voltage is applied to the rectifier circuit by a current in the coil.
1, A rectifier circuit causing a rectification current to flow from a second terminal to a first terminal, the rectifier circuit comprising: a third terminal between the first terminal and the second terminal; a first rectifier connected to the first terminal and the second terminal; a coil connected to the first terminal and the third terminal; a second rectifier connected to the third terminal and the second terminal; a transistor having a source or an emitter connected to the third terminal; and a direct current (DC) power supply having a negative electrode connected to the first terminal and a positive electrode connected to a drain or a collector of the transistor, wherein the DC power supply supplies a predetermined voltage.
2, wherein while the rectification current is flowing in the second rectifier, a reverse voltage is applied to the rectifier circuit.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al (9,935,551) (hereinafter “Kataoka”).
Regarding claim 1, Kataoka discloses a rectifier circuit (1, 61a, fig.10) causing a rectification current (current from source of T2a to drain) to flow from a second terminal (source of T2a) to a first terminal (drain of T2a), the rectifier circuit comprising: 5a third terminal (cathode of D2a) between the first terminal (drain of T2a) and the second terminal (source of T2a); a first rectifier (T2a) connected to the first terminal (drain of T2a) and the second terminal (source of T2a); a coil (L1a) connected to the first terminal (drain of T2a) and the third terminal (cathode of D2a); a second rectifier (D1a) connected to the third terminal (cathode of D2a) and the second terminal (source of T2a); a transistor (T1a) having a source (source of T1a) 
Regarding claim 2, Kataoka discloses the rectifier circuit according to claim 1, wherein 15following the first reverse voltage (voltage through D2a, fig.10), a second reverse voltage (voltage from 61b applied to 61a, see fig.10) is applied to the rectifier circuit (circuit of fig.10).
Regarding claim 14, Kataoka discloses a power supply unit (60) comprising the rectifier circuit according to claim 1 (D1a, T2a, L1a, T2, 1, see fig.10).
Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uenaka et al (2018/0183318) (hereinafter “Uenaka”).
Regarding claim 1, Uenaka discloses a rectifier circuit (1-3, 10, 12 see fig.10) causing a rectification current (current through 3, fig.10) to flow from a second terminal (node coupled to anode of 3) to a first terminal (node between 3, 10), the rectifier circuit comprising: 5a third terminal (node between 2, 10) between the first terminal and the second terminal (node between 2, 10, 22, see fig.10); a first rectifier (3) connected to the first terminal (node between 2, 10) and the second terminal (node coupled to anode of 3); a coil (10) connected to the first terminal and the third terminal (node between 2, 10); a second rectifier (12) connected to the third terminal (12 connected to node between 2, 10 through 16, 16 and 22) and the second terminal (12 connected to node coupled to anode of 3); a transistor (2) having a source (source of 2) 
Regarding claim 14, Uenaka discloses a power supply unit (circuit of fig.10) comprising the rectifier circuit according to claim 1 (1-3, 10, 12 see fig.10).
Claim(s) 1, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovanovic (5,736,842).
Regarding claim 1, Jovanovic discloses a rectifier circuit (301, 304, 308, 310, 313, fig.14a) causing a rectification current (current through 308, fig. 14a) to flow from a second terminal (node connected to anode of 308) to a first terminal (node between 301, 308), the rectifier circuit comprising: 5a third terminal (node between 301, 310) between the first terminal (node between 301, 308) and the second terminal (node connected to anode of 308); a first rectifier (308) connected to the first terminal and the second terminal (308 connected to node between 301, 308 and  node connected to anode of 308); a coil (301) connected to the first terminal and the third terminal (301 connected to node between 301, 308 and node between 301, 310); a second rectifier (313) connected to the third terminal and the second terminal (313 connected to node between 301, 310 and node connected to anode of 308); a transistor (303) having a source (terminal of 303 coupled to node between 301 and 310) 
Regarding claim 14, Jovanovic discloses a power supply unit (circuit of fig.14a) comprising the rectifier circuit according to claim 1 (301, 304, 308, 310, 313, fig.14a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka.
Regarding claim 3, Kataoka disclose the rectifier circuit according to claim 1, wherein the second reverse voltage is applied to the rectifier circuit  (voltage from 61b applied to 61a, see fig.10). However, Kataoka does not disclose wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit of Kataoka to include wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above to provide the advantage of reducing loss generated in the rectifier circuit.
Regarding claim 4, Kataoka disclose the rectifier circuit according to claim 2, wherein the second reverse voltage is applied to the rectifier circuit (voltage from 61b applied to 61a, see fig.10). However, Kataoka does not disclose wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit of Kataoka to include wherein after the first reverse voltage reaches a predetermined voltage of 5 V or above to provide the advantage of reducing loss generated in the rectifier circuit.
Regarding claim 5, Kataoka discloses the rectifier circuit according to claim 2, however Kataoka does not disclose wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit of Kataoka to include wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage to provide the advantage of optimizing operation of the rectifier circuit.
Regarding claim 6, the rectifier circuit according to claim 3, however Kataoka does not disclose wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit of Kataoka to include wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage to provide the advantage of optimizing operation of the rectifier circuit.
Regarding claim 7, the rectifier circuit according to claim 4, 5however Kataoka does not disclose wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit of Kataoka to include wherein the first reverse voltage is 12% or above and 88% or below the second reverse voltage to provide the advantage of optimizing operation of the rectifier circuit.
Regarding claim 8, Kataoka discloses the rectifier circuit according to claim 2, however Kataoka does not disclose wherein the power supply supplies a voltage lower than the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the power supply supplies a voltage lower than the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit Kataoka to include wherein the power supply supplies a voltage lower than the second reverse voltage to provide the advantage of improving the operating characteristics of the rectifier circuit, thereby increasing the efficiency of the power supply.
Regarding claim 9, Kataoka discloses the rectifier circuit according to claim 3, however, Kataoka does not disclose wherein the power supply supplies a voltage lower than the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the power supply supplies a voltage lower than the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit Kataoka to include wherein the power supply supplies a voltage lower than the second reverse voltage to provide the advantage of improving the operating characteristics of the rectifier circuit, thereby increasing the efficiency of the power supply.
Regarding claim 10, Kataoka discloses the rectifier circuit according to claim 4, however Kataoka does not disclose wherein the power supply supplies a voltage lower than the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the power supply supplies a voltage lower than the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit Kataoka to include wherein the power supply supplies a voltage lower than the second reverse voltage to provide the advantage of improving the operating characteristics of the rectifier circuit, thereby increasing the efficiency of the power supply.
Regarding claim 11, Kataoka discloses the rectifier circuit according to claim 5, however Kataoka does not disclose wherein the power supply supplies a voltage lower than the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the power supply supplies a voltage lower than the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit Kataoka to include wherein the power supply supplies a voltage lower than the second reverse voltage to provide the advantage of improving the operating characteristics of the rectifier circuit, thereby increasing the efficiency of the power supply.
Regarding claim 12, Kataoka discloses the rectifier circuit according to claim 6, however Kataoka does not disclose wherein the power supply supplies a voltage lower than the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the power supply supplies a voltage lower than the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit Kataoka to include wherein the power supply supplies a voltage lower than the second reverse voltage to provide the advantage of improving the operating characteristics of the rectifier circuit, thereby increasing the efficiency of the power supply.
Regarding claim 13, Kataoka discloses the rectifier circuit according to claim 7, however Kataoka does not disclose wherein the power supply supplies a voltage lower than the second reverse voltage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the power supply supplies a voltage lower than the second reverse voltage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectifier circuit Kataoka to include wherein the power supply supplies a voltage lower than the second reverse voltage to provide the advantage of improving the operating characteristics of the rectifier circuit, thereby increasing the efficiency of the power supply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okubo (2010/0061122) discloses a dc-dc converter with reduced switching loss by soft switching including an auxiliary inductor magnetically coupled to the main inductor, in which backward voltage is applied to auxiliary diode when energy is discharge from the main inductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839